Citation Nr: 1108063	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was initially scheduled for a hearing with the Board in Washington, DC in November 2010.  He did not appear for that hearing for health reasons, and it was requested that the hearing be held at the RO.  

In a November 2010 statement, the Veteran declined having a videoconference hearing and requested personal hearing with the Board to be held at the RO.  

In February 2011, the undersigned Veterans Law Judge granted the Veteran's request for a hearing with the Board at the RO.  

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear for a hearing.  38 C.F.R. § 20.700 (2010).  

Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2010), this matter must be addressed before the Board promulgates a decision as to that issue.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to reschedule the Veteran for a personal hearing with a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the time and location of this hearing.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


